
	
		II
		110th CONGRESS
		1st Session
		S. 1363
		IN THE SENATE OF THE UNITED STATES
		
			May 10, 2007
			Mrs. Clinton (for
			 herself and Mr. Durbin) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To improve health care for severely injured members and
		  former members of the Armed Forces, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Bridging the Gap for Wounded
			 Warriors Act .
		2.Health care for
			 severely injured members of the Armed Forces
			(a)In
			 general
				(1)Treatment as on
			 active duty of members otherwise retired for physical
			 disabilityAny member of the Armed Forces who is medically
			 retired because of physical disability under chapter 61 of title 10, United
			 States Code, for a disability incurred in or aggravated by service in the Armed
			 Forces shall be treated, during the period described in paragraph (3), as a
			 member of the Armed Forces on active duty for purposes of the entitlement of
			 such member to health care services and benefits under law.
				(2)Services and
			 benefitsThe services and benefits to which a member is entitled
			 under paragraph (1) shall not include pay and compensation for active
			 duty.
				(3)Period of
			 treatmentThe period for which a member of the Armed Forces shall
			 be treated as a member of the Armed Forces on active duty under paragraph (1)
			 shall be the longer of—
					(A)the two-year
			 period beginning on the date on which the member is medically retired as
			 described in that paragraph; or
					(B)the period, if
			 applicable, during which the member's name is on the temporary disability
			 retirement list.
					(4)Entitlement to
			 health careEach member of the Armed Forces treated under
			 paragraph (1) as a member of the Armed Forces on active duty shall be entitled,
			 while so treated, to any health care services and benefits to which a member of
			 the Armed Forces on active duty is otherwise entitled under law.
				(5)ConstructionThe
			 treatment under paragraph (1) of a member of the Armed Forces as a member of
			 the Armed Forces on active duty shall not be construed to affect or alter the
			 treatment of the member as medically retired, or on active duty, as applicable,
			 for any other purpose under any other applicable provision of law.
				(b)Members
			 receiving care from Department of Veterans Affairs
				(1)Treatment as
			 veteranAny member of the Armed Forces on active duty who
			 receives health care and services from the Department of Veterans Affairs for a
			 wound, injury, or illness incurred in or aggravated by service in the Armed
			 Forces for which the member would otherwise be eligible for medical retirement
			 because of physical disability under chapter 61 of title 10, United States
			 Code, shall, during the period described in paragraph (3), be treated as a
			 veteran for purposes of the entitlement of such member to health care services
			 and benefits under the laws administered by the Secretary of Veterans
			 Affairs.
				(2)Services and
			 benefitsThe services and benefits to which a member is entitled
			 under paragraph (1) shall not include pay and compensation for active
			 duty.
				(3)Period of
			 treatmentThe period for which a member of the Armed Forces shall
			 be treated as a veteran under paragraph (1) shall be the longer of—
					(A)the two-year
			 period beginning on the date on which the member incurs or aggravates the wound
			 or injury providing the basis of such treatment under that paragraph; or
					(B)the period during
			 which the member is assigned to the Department of Veterans Affairs for purposes
			 of receipt of health care services and benefits from the Department.
					(4)Entitlement to
			 health careEach member of the Armed Forces treated under
			 paragraph (1) as a veteran shall be entitled, while so treated, to any health
			 care services and benefits to which a veteran with a service-connected
			 disability, in accordance with the clinical needs of such veteran, would be
			 entitled under the laws administered by the Secretary of Veterans
			 Affairs.
				(5)Cost of
			 careThe costs of any health care and services furnished under
			 this subsection shall be borne by the Secretary of Defense. The Secretary of
			 Defense and the Secretary of Veterans Affairs shall enter into a memorandum of
			 understanding setting forth mechanisms for the payment of such costs by the
			 Secretary of Defense.
				(6)ConstructionThe
			 treatment under paragraph (1) of a member of the Armed Forces as a veteran
			 shall not be construed—
					(A)to affect or
			 alter the treatment of the member as a member of the Armed Forces on active
			 duty; or
					(B)to affect, alter,
			 or impair the eligibility or entitlement of the member for benefits under the
			 laws administered by the Secretary of Veterans Affairs or the Secretary of
			 Defense after separation, release, or retirement from the Armed Forces.
					(c)Effective
			 dateThis section shall take effect for members of the Armed
			 Forces wounded or injured on or after October 7, 2001. However, no compensation
			 is payable under this section for any period before the date of the enactment
			 of this Act.
			3.Joint Department
			 of Defense–Department of Veterans Affairs office for coordination of assistance
			 during transition of members of the Armed Forces from military service to
			 civilian life
			(a)Office
				(1)EstablishmentThe
			 Secretary of Defense and the Secretary of Veterans Affairs shall jointly
			 establish a joint office for the Department of Defense and the Department of
			 Veterans Affairs for the coordination of assistance to members of the Armed
			 Forces in their transition from service in the Armed Forces to civilian
			 life.
				(2)NameThe
			 office established under paragraph (1) shall be known as the Department
			 of Defense–Department of Veterans Affairs Office of Transition (in this
			 section referred to as the Office).
				(b)Leadership
				(1)DirectorThe
			 Director of the Department of Defense–Department of Veterans Affairs Office of
			 Transition shall be the head of the Office. The Director shall be an individual
			 as follows:
					(A)During the
			 one-year period beginning on the date of the enactment of this Act, and every
			 second one-year period thereafter, the Director shall be an official of the
			 Department of the Veterans Affairs assigned to that position by the Secretary
			 of Veterans Affairs from among officials of the Department of Veterans Affairs
			 having civilian rank equivalent to the military grade of brigadier general or
			 rear admiral (lower half).
					(B)During each
			 one-year period not covered by subparagraph (A), the Director shall be a member
			 of the Armed Forces on active duty assigned to that position by the Secretary
			 of Defense from among members of the Armed Forces on active duty in the grade
			 of brigadier general or rear admiral (lower half).
					(2)Deputy
			 directorThe Deputy Director of the Department of
			 Defense–Department of Veterans Affairs Office of Transition shall be the deputy
			 director of the Office. The Deputy Director shall be an individual as
			 follows:
					(A)During the
			 one-year period beginning on the date of the enactment of this Act, and every
			 second one-year period thereafter, the Deputy Director shall be a member of the
			 Armed Forces on active duty assigned to that position by the Secretary of
			 Defense from among members of the Armed Forces on active duty in the grade of
			 brigadier general or rear admiral (lower half).
					(B)During each
			 one-year period not covered by subparagraph (A), the Deputy Director shall be
			 an official of the Department of the Veterans Affairs assigned to that position
			 by the Secretary of Veterans Affairs from among officials of the Department of
			 Veterans Affairs having civilian rank equivalent to the military grade of
			 brigadier general of rear admiral (lower half).
					(3)AccessThe
			 Director shall have direct access to the Secretary of Defense and the Secretary
			 of Veterans Affairs regarding the discharge of the functions of the
			 Office.
				(c)FunctionsThe
			 functions of the Office shall include, but not be limited to, the
			 following:
				(1)The development and implementation of
			 policies originating in the Office of the Secretary of Defense that pertain to
			 the transition of members of the Armed Forces from service in the Armed Forces
			 to civilian life and the resolution of policy issues that arise between the
			 Department of Defense and the Department of Veterans Affairs on matters
			 relating to the continuity of care and benefits for members of the Armed Forces
			 from the Department of Defense and the Department of Veterans Affairs during
			 and after the transition from service in the Armed Forces to civilian
			 life.
				(2)To develop a
			 standard medical record for both the Department of Defense and the Department
			 of Veterans Affairs.
				(3)With respect to
			 members of the Armed Forces undergoing discharge, separation, or release from
			 the Armed Forces, to develop an electronic standard certificate of release or
			 discharge from active duty for transfer to the Department of Veterans
			 Affairs.
				(4)To develop
			 uniform standards, to be applicable across the military departments and to the
			 Department of Veterans Affairs, for the physical examination to be provided to
			 members of the Armed Forces immediately before discharge, separation, or
			 release from the Armed Forces.
				(5)To develop
			 uniform standards, to be applicable across the military departments and to the
			 Department of Veterans Affairs, for the rating of disabilities incurred or
			 aggravated by members of the Armed Forces during service in the Armed
			 Forces.
				(6)To establish
			 uniform policies, where practicable, on the provision of pay and allowances for
			 travel for members of the Armed Forces, and their designated caregivers (if
			 appropriate), who are receiving health care benefits from the Department of
			 Defense or the Department of Veterans Affairs at the time of discharge,
			 separation, or release from the Armed Forces.
				(7)Oversight of the
			 establishment by the military departments of policies to ensure that members of
			 the Armed Forces who, at the time of discharge, separation, or release from the
			 Armed Forces require medical care or counseling for a wound, injury, or
			 condition incurred or aggravated in service in the Armed Forces, receive the
			 care and services (including case management services) they require during
			 discharge, separation, or release from the Armed Forces and thereafter.
				(8)To improve the
			 sharing between the Defense Finance and Accounting Service and the Department
			 of Veterans Affairs of information to facilitate the payment of retired pay,
			 compensation, and other post-separation benefits to members of the armed forces
			 undergoing discharge, separation, release, or retirement from the armed forces,
			 and their dependents or survivors, including information necessary for the
			 payment of—
					(A)retired or
			 retirement pay;
					(B)veterans
			 disability compensation, including concurrent receipt of veterans disability
			 compensation and retired pay;
					(C)combat-related
			 special compensation under section 1413 of title 10, United States Code;
					(D)benefits under
			 the Survivor Benefit Plan and veterans dependency and indemnity compensation;
			 and
					(E)such other pay or
			 benefits to which such members, and the dependents or survivors, are
			 entitled.
					(9)To develop
			 protocols for the collaboration of the Department of Defense and the Department
			 of Veterans Affairs in the use of medical facilities shared by the Departments,
			 for the allocation of costs for such use, and for the sharing of pertinent
			 research information between the Department of Defense and the Department of
			 Veterans Affairs.
				(10)To provide for
			 the sharing between the Department of Defense and the Department of Veterans
			 Affairs of best practices on care, treatment, and services for individuals and
			 their family members for conditions incident to wounds or injuries incurred in
			 combat, including, but not limited to, mental health conditions (including
			 post-traumatic stress disorder (PTSD)), traumatic brain injury (TBI), limb
			 function loss (including burns, broken and fractured bones, amputations),
			 vision problems, and spinal cord injuries.
				(11)To monitor the
			 efficiency and effectiveness of the Polytrauma Rehabilitation Centers of the
			 Department, the Centers of Excellence of the Office of Research and Development
			 of the Department of Veterans Affairs, and appropriate medical treatment
			 facilities.
				(12)To perform the
			 functions of the Office of Seamless Transition as transferred to the Office by
			 subsection (h).
				(13)To resolve
			 policy issues that arise between and among the military departments and the
			 Department of Veterans Affairs on matters relating to care and benefits for
			 members of the Armed Forces undergoing discharge, separation, release, or
			 retirement from the Armed Forces.
				(d)Resolution of
			 policy issuesAny resolution by the Office of a policy issue
			 under paragraph (13) subsection (c) that involves a military department shall
			 be subject to the approval of the Secretary of Defense. Any resolution by the
			 Office of a policy issue under that paragraph that involves the Department of
			 Veterans Affairs shall be subject to the approval of the Secretary of Veterans
			 Affairs.
			(e)Participation
			 of other agency personnelThe Secretary of Defense and the
			 Secretary of Veterans Affairs shall, with the consent of the head of the
			 department or agency concerned, provide for the participation in the activities
			 of the Office of such personnel from other departments and agencies of the
			 Federal Government having responsibilities relating to the transition of
			 members of the Armed Forces from service in the Armed Forces to civilian life
			 as is necessary to ensure the effective coordination of the activities of the
			 Office with the activities of such departments and agencies relating to the
			 transition of members of the Armed Forces from service in the Armed Forces to
			 civilian life.
			(f)Reports and
			 briefings
				(1)Briefing
			 requiredNot later than six months after the date of the
			 establishment of the Office, and every six months thereafter, the Director of
			 the Department of Defense–Department of Veterans Affairs Office of Transition
			 shall submit to the Department of Veterans Affairs–Department of Defense Joint
			 Executive Committee, and to the appropriate committees of Congress, a briefing
			 on the activities of the Office during the six-month period ending on the date
			 of such report.
				(2)Annual reports
			 requiredThe Director of the Department of Defense–Department of
			 Veterans Affairs Office of Transition shall on an annual basis submit to the
			 Department of Veterans Affairs–Department of Defense Joint Executive Committee,
			 and to the appropriate committees of Congress, a report on the Office. Each
			 report under this paragraph shall include the following:
					(A)A description and
			 assessment of the activities of the Office during the year preceding the year
			 in which such report is submitted.
					(B)A discussion of
			 the activities proposed for the Office during the year in which the report is
			 submitted, including schedules for assessments, recommendations, and
			 implementation of such activities.
					(3)Appropriate
			 committees of congress definedIn this subsection, the term
			 appropriate committees of Congress means—
					(A)the Committees on
			 Armed Services and Veterans' Affairs of the Senate; and
					(B)the Committees on
			 Armed Services and Veterans' Affairs of the House of Representatives.
					(g)Biennial
			 assessment by GAONot later than two years after the date of the
			 enactment of this Act, and every two years thereafter, the Comptroller General
			 of the United States shall submit to the appropriate committees of Congress (as
			 defined in subsection (f)(3)) a report setting forth the assessment of the
			 Comptroller General of the progress made by the Defense–Department of Veterans
			 Affairs Office of Transition in carrying out its functions under subsection
			 (c).
			(h)Transfer of
			 Office of Seamless Transition
				(1)In
			 generalThe responsibilities, functions, and powers of the Office
			 of Seamless Transition of the Department of Veterans Affairs are hereby
			 transferred to the Department of Defense–Department of Veterans Affairs Office
			 of Transition.
				(2)TerminationThe
			 responsibilities of the Office of Seamless Transition of the Department of
			 Veterans Affairs are hereby terminated.
				(i)Transfer of
			 responsibilities of applicable DoD officesThe Secretary of
			 Defense shall provide for the transfer to the Department of Defense–Department
			 of Veterans Affairs Office of Transition of such functions and responsibilities
			 of offices and elements of the Office of the Secretary of Defense as the
			 Secretary considers appropriate, consistent with the functions of the
			 Defense–Department of Veterans Affairs Office of Transition under subsection
			 (c), to facilitate the discharge by the Office of its functions under that
			 subsection.
			(j)Joint Executive
			 CommitteeSection 320(a)(2) of title 38, United States Code, is
			 amended—
				(1)in subparagraph
			 (A), by striking and at the end;
				(2)in subparagraph
			 (B), by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following new subparagraph:
					
						(C)the Director of the Department of
				Defense–Department of Veterans Affairs Office of Transition and the Deputy
				Director of the Department of Defense–Department of Veterans Affairs Office of
				Transition.
						.
				(k)FundingThe
			 Secretary of Defense and the Secretary of Veterans Affairs shall jointly make
			 available from the DOD–VA Health Care Sharing Incentive Fund each fiscal year
			 such amounts as are required for the activities of the Department of
			 Defense–Department of Veterans Affairs Office of Transition during such fiscal
			 year.
			4.Reform of
			 disability rating systems of the Department of Defense and the Department of
			 Veterans Affairs
			(a)Actions
			 following determination of unfitness for duties
				(1)In
			 generalExcept as provided in paragraph (3), each member of the
			 Armed Forces who is determined by the Secretary of the military department
			 concerned to be unfit to perform the duties of the member's office, grade,
			 rank, or rating because a physical disability described in section 1201(a) or
			 1203(a) of title 10, United States Code, shall—
					(A)be evaluated by a
			 disability ratings team of the Department of Veterans Affairs at the military
			 medical treatment facility at which the member is currently receiving care for
			 purposes of the assignment of a prestabilization disability rating, if
			 applicable; and
					(B)(i)if determined pursuant
			 to evaluation under subparagraph (A) to have a prestabilization rating of 50
			 percent or 100 percent disabled (as determined in accordance with the
			 provisions of section 4.28 of title 38, Code of Federal Regulations), be placed
			 on the temporary disability retired list to receive compensation from the
			 Department of Veterans Affairs in accordance with such prestabilization rating
			 of disability, pending the assignment of a final disability rating by a
			 disability ratings team of the Department of Veterans Affairs; or
						(ii)if determined pursuant to
			 evaluation under subparagraph (A) not to qualify for a prestabilization rating
			 described in clause (i), be further evaluated by a disability ratings team of
			 the Department of Veterans Affairs at the military medical treatment facility
			 at which the member is currently receiving care for purposes of assigning a
			 final disability rating to the member while still on active duty.
						(2)Documentation
			 of determinationsThe Secretary of the military department
			 concerned shall document, in writing, each determination of unfitness made as
			 described in paragraph (1).
				(3)Appeal of
			 determination of unfitnessAny member of the Armed Forces subject
			 to a determination of unfitness to perform the duties of the member's office,
			 grade, rank, or rating described in paragraph (1) may appeal that determination
			 under such procedures as the Secretary of Defense shall prescribe for purposes
			 of this paragraph. Such procedures shall include—
					(A)mechanisms for
			 the appeal of a determination of unfitness;
					(B)procedures and
			 standards for the consideration of any such appeal; and
					(C)mechanisms for
			 the return of the member to active duty in the event the member's appeal is
			 successful.
					(b)Utilization of
			 final disability ratingThe Secretary of Defense shall utilize
			 the final disability rating that was documented by the Secretary of the
			 military department concerned as rendering a member of the Armed Forces unfit
			 for duty for purposes of determining the eligibility of the member for
			 retirement pay and other benefits under the laws administered by the Secretary
			 of Defense.
			(c)Repeal of
			 limitation on commencement of period of payment
				(1)RepealSection
			 5111 of title 38, United States Code, is repealed.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 51 of
			 such title is amended by striking the item relating to section 5111.
				(d)Authorization
			 of appropriationsThere is hereby authorized to be appropriated
			 such sums as may be necessary to carry out this section.
			5.Reports on
			 programs of Department of Defense and Department of Veterans Affairs for the
			 assessment and treatment of wounded members of the Armed Forces
			(a)Preliminary
			 reportNot later than 120 days after the date of the enactment of
			 this Act, the Comptroller General of the United States shall submit to Congress
			 a preliminary assessment of the extent to which medical facilities of the
			 Department of Defense and the Department of Veterans Affairs offer
			 interdisciplinary medical treatment for wounded members of the Armed
			 Forces.
			(b)Final
			 report
				(1)In
			 generalNot later than one year the date of the enactment of this
			 Act, the Comptroller General shall submit to Congress a final report on the
			 extent to which medical facilities of the Department of Defense and the
			 Department of Veterans Affairs offer interdisciplinary medical treatment for
			 wounded members of the Armed Forces.
				(2)ContentsThe
			 report required by paragraph (1) shall include a comprehensive assessment of
			 medical facilities of the Department of Defense and the Department of Veterans
			 Affairs that offer services in each of the following areas:
					(A)Mental
			 health.
					(B)Behavioral
			 neurology.
					(C)Neurology,
			 including treatment of traumatic epilepsy.
					(D)Physical
			 rehabilitation.
					(E)Vocational
			 training.
					(F)Any other health
			 care areas that the Comptroller General considers appropriate.
					
